PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance. Former ORS 475.992(4)(b) (2003). He assigns error to the denial of his motion to suppress evidence that police seized from the center console of his car during an inventory of the contents of the car before towing it. Defendant argues that the applicable ordinance and inventory policy did not contain any limitations on police discretion as to where police may look for the vehicle’s contents. The state concedes that the policy failed to limit or guide police discretion as to the scope of the inventory and concedes that the trial court erred in failing to grant the motion to suppress. We agree with the parties.
Reversed and remanded.